IN THE SUPREME COURT OF THE STATE OF MONTANA                                  07/14/2020
                   Supreme Court No. DA 19-0648

STATE OF MONTANA,
                                                                                 Case Number: DA 19-0648




            Plaintiff and Appellee,

      v.

ANDREW PIERCE LAKE,

            Defendant and Appellant.

                                      ORDER


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until August 14, 2020 to prepare, file and serve the

Appellant’s opening brief.




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                            July 14 2020